Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 1/10/2022, wherein claims 1, 3, 4, 7, 14-16 and 20 were amended; and claim 9 was canceled. Claims 1-8 and 10-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bottle" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the bottle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the first partition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the second partition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the neck of the insert" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the neck of the bottle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the bottle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the bottle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is rendered indefinite by the limitation “elements is a step” in line 4 since it is unclear what structure is being defined. For examination purposes, it appears that the limitations is intending to define the one or more skid reduction element as being a step, which was previously defined in claim 1. Examiner suggests deleting “elements is a step” from claim 14.
Claim 15 recites the limitation "the bottle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the bottle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 5,934,494) in view of Yeh (US 2015/0259115).
Regarding claim 1, Takahashi discloses a bottle insert (See Figs. 5-6), comprising: a first chamber (chamber that holds element 3) adapted for storing a first substance (e.g. substance 3); a second chamber (chamber at 12 that holds element 5) adapted for storing a second substance (e.g. substance 5); and a permeable partition (6 or 4) adapted to be located between an interior of a bottle (8) and at least one of the first chamber and the second chamber. Takahashi discloses the claimed invention except for the skid reduction element.
However, Yeh teaches an insert (at 15 in Fig. 5) for a bottle (20), wherein the insert is part of a hingedly attached lid (10), wherein the insert has a skid reduction element (at 16/17) contacting the inside of the bottle, for the purpose of providing a leakproof seal between the insert and the bottle (See [0027]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert of Takahashi to be hingedly attached to and in contact with the inside of the bottle as taught by Yeh in order to ensure the lid does not get inadvertently lost and to form a better seal with the bottle.
Regarding claim 2, Takahashi discloses the permeable partition (upper portion of 4 in Fig. 5) is located at a top surface of the insert.
Regarding claim 3, Takahashi discloses the permeable partition is capable of being sealed by an induction seal positioned above the permeable partition and between the permeable partition and an environment of the bottle, while the bottle is closed.
Regarding claim 4, Takahashi discloses a first partition (at 2) and a second partition (at 6) surround a hollow inner space that passes through an entirety of the bottle insert and is located at a center of the bottle insert; wherein the first partition and the second partition are located at different heights.
Regarding claims 5-6, the first and second chambers of Takahashi-Yeh are fully capable of holding first and second substances that are either the same or different from one another.
Regarding claims 7-8, Takahashi discloses the second material is an absorbing material that is an oxygen scavenger.
Regarding claim 10, Yeh teaches a rim (outward-most portion of 16) of a neck of the insert is below a rim (23) of the neck of the bottle, to provide a sealing surface capable of having an induction seal.
Regarding claims 12-13, the first and second chambers of Takahashi-Yeh are fully capable of storing a powder or a solid bulk that differs from powder.
Regarding claim 14, Yeh teaches a lower portion of the one or more skid reductions elements is adapted to contact an upper portion of a step (24) or a stopper formed in a neck of the bottle.
Regarding claim 15, Yeh teaches the one or more skid prevention elements is capable of fitting against an interior of a neck of the bottle (as shown in Fig. 5).
Regarding claim 16, Yeh teaches the one or more skid prevention elements are adapted to fit within one or more recesses (recess formed between 23 and 24) formed in an interior of a neck of the bottle.
Regarding claim 17, Takahashi discloses an additional partition (at 2) for partitioning between the first chamber and the second chamber.
Regarding claim 18, Takahashi discloses a portion of the second chamber is positioned at a different height than a portion of the first chamber.
Regarding claim 19, Takahashi discloses a portion of the second chamber is positioned at a same height as a portion of the first chamber. 
Regarding claim 20, Takahashi discloses a kit (See Figs. 5-6) comprising a bottle insert (shown in Fig. 6) and a bottle (at 8 in Fig. 5) wherein the bottle has a neck; wherein the bottle insert comprises a first chamber (chamber that holds element 3) adapted for storing a first substance (e.g. substance 3); a second chamber (chamber at 12 that holds element 5) adapted for storing a second substance (e.g. substance 5); and a permeable partition (6 or 4) adapted to be located between an interior of a bottle (8) and at least one of the first chamber and the second chamber. Takahashi discloses the claimed invention except for the skid reduction element.
However, Yeh teaches an insert (at 15 in Fig. 5) for a bottle (20), wherein the insert is part of a hingedly attached lid (10), wherein the insert is inserted into a bottle (20), wherein the insert has a neck (protuberance at 16) adapted to fit against the inside of a neck (bottom portion of 23) of the bottle, wherein the insert has a skid reduction element (at 16/17) contacting the inside of the bottle, for the purpose of providing a leakproof seal between the insert and the bottle (See [0027]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert of Takahashi to be hingedly attached to and in contact with the inside of the bottle as taught by Yeh in order to ensure the lid does not get inadvertently lost and to form a better seal with the bottle.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 5,934,494) in view of Yeh (US 2015/0259115) as applied to claim 1 above, and further in view of Portier (US 2007/0267304). As described above, Takahashi-Yeh discloses the claimed invention except for the express disclosure that the seal of the second chamber is an induction seal. However, Portier teaches it is well known in the art for elements of a kit, comprising a bottle with a bottle insert (See Fig. 1), to be attached to one another using an induction seal for the purpose of securely sealing and providing a peelable seal. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert seals of Takahashi-Yeh to be induction seals as taught by Portier in order to form a secure, peelable seal.

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive.
Applicant argues that even assuming that Takahashi and Yeh can be combined - then Yeh and Takahashi, alone or in combination, fails to teach or suggest all the features of claim 1. Contrary to Applicant’s argument, see rejection above which describes how the combination of Takahashi and Yeh meet the claim limitations of the current claims.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735